This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A15-0912

                                 State of Minnesota,
                                     Respondent,

                                         vs.

                                Justin Lee Armstrong,
                                      Appellant.

                              Filed February 29, 2016
                              Reversed and remanded
                                  Chutich, Judge

                             Wilkin County District Court
                               File No. 84-CR-13-362

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Timothy E. J. Fox, Wilkin County Attorney, Breckenridge, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, F. Richard Gallo, Jr., Assistant
Public Defender, St. Paul, Minnesota (for appellant)


      Considered and decided by Halbrooks, Presiding Judge; Chutich, Judge; and

Randall, Judge.





 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                        UNPUBLISHED OPINION

CHUTICH, Judge

       Appellant Justin Armstrong seeks to withdraw his guilty plea. He argues that the

district court’s decision to sentence him before resolution of a pending criminal case in

North Dakota invalidated his plea. Because we conclude that the state made Armstrong a

promise to have him sentenced after resolution of his other pending criminal cases, the

promise induced him into taking the plea agreement, and the promise was not kept, we

reverse and remand for withdrawal of his guilty plea.

                                         FACTS

       In October 2013, appellant Justin Armstrong was charged with one count of second-

degree possession of a controlled substance with the intent to sell and one count of

obstruction of legal process. See Minn. Stat. §§ 152.022, subd. 1(1), 609.50, subd. 1(2)

(2012). Armstrong signed a guilty-plea petition nearly a year later on May 5, 2014. In the

petition he agreed to (1) plead guilty to an amended charge of third-degree possession of a

controlled substance and (2) receive a sentence of 58 months in prison.

       The plea hearing took place the next day. During the hearing, defense counsel

informed the district court that the agreement was for an amended charge of third-degree

possession of a controlled substance with an executed 58-month sentence, “and the

procedure following that would be as we discussed in chambers to facilitate my client

serving his time in North Dakota.”




                                            2
      The district court clarified the details of the agreement with Armstrong,

             Q: Now it’s my understanding that you have other matters
             presently pending, one in Crookston, Polk County here in
             Minnesota and the other in North Dakota.
             A: Yes.
             Q: And you understand that the proposal that the attorneys
             have presented to me is that I not accept your plea today and
             that I sentence you after everybody else has. Do you
             understand that?
             A: Yes, your Honor.
             ....
             Q: [A]re you in agreement that you would be sentenced in your
             absence [if you cannot be moved back to Minnesota for
             sentencing] after you’ve been convicted and sentenced in
             North Dakota?
             A: Get sentenced without my presence you mean?
             Q: Yes.
             A: Yes.

      Armstrong then pleaded guilty, but the district court deferred acceptance of the plea.

The district court told him to keep his attorney informed of “when everything is done in

North Dakota because you don’t want to delay getting this going.”

      Armstrong was next sentenced in the other Minnesota case out of Polk County. The

Polk County District Court immediately executed his sentence. Consequently, Armstrong

was in the state’s custody until December 15, 2014. After being released, he started the

pretrial proceedings in the North Dakota case. Eventually the Wilkin County District Court

discovered that Armstrong was not in custody and issued a warrant for his arrest. It then

held a sentencing hearing before the resolution of the North Dakota case.

      Armstrong appeared in front of a different judge during the sentencing hearing. The

sentencing judge cited the district court’s bench notes from the plea hearing that stated

Armstrong “wants to be sentenced after [he is] done in Crookston and North Dakota.” The


                                            3
sentencing judge—having not attended the plea hearing, reviewed a transcript of the plea

hearing, or been privy to the off-the-record conversations—asked the two parties what their

understanding of the agreement was about the timing of sentencing since it was not

mentioned in the written plea petition.

       Armstrong argued that the agreement was to sentence him “after matters were

resolved in Polk County, Minnesota and Grand Forks, North Dakota.” Armstrong’s

attorney contended that “a large [part] of what [Armstrong] considered the benefit of his

bargain here was the sentencing order so that he could be serving his time in North Dakota.”

Armstrong himself said that “North Dakota is not going to come to Minnesota and get me

until Minnesota is completely done,” which meant that he would not receive any concurrent

sentencing benefit. Thus, he argued, the district court should release him until the North

Dakota case is resolved.

       The state countered that the release of Armstrong from custody was never intended

or anticipated and that Armstrong had agreed to go to North Dakota and plead guilty. It

stated that by not pleading guilty, Armstrong did not keep his end of the bargain. The state

requested that Armstrong “be sentenced today because there is no deadline or assurance

that that will ever happen in North Dakota. They could dismiss the charges tomorrow.

[The state does not] know what [North Dakota is] doing.”

       The district court acknowledged that the plea petition did not show whether the

parties understood that Armstrong was immediately going to plead guilty in North Dakota

or be released and allowed to handle the North Dakota case out of custody. The district

court further stated that “we had not anticipated he would be out and about, rightly or


                                             4
wrongly we hadn’t anticipated that.” And then the district court said that “it’s not playing

out as originally intended that much is clear. I’m going to sentence [Armstrong] today.”

The district court then sentenced Armstrong to 58 months in prison.

       Armstrong appeals. The state filed a letter stating it would not be submitting a

responsive brief.

                                     DECISION

       “A defendant has no absolute right to withdraw a guilty plea after entering it.” State

v. Raleigh, 778 N.W.2d 90, 93 (Minn. 2010). But “a court must allow withdrawal of a

guilty plea if withdrawal is necessary to correct a ‘manifest injustice.’” Id. (quoting Minn.

R. Crim. P. 15.05, subd. 1).

              A manifest injustice exists if a guilty plea is not valid. To be
              constitutionally valid, a guilty plea must be accurate,
              voluntary, and intelligent. A defendant bears the burden of
              showing his plea was invalid. Assessing the validity of a plea
              presents a question of law that we review de novo.

Id. at 94 (citations omitted).

       “A guilty plea is involuntary when it rests ‘in any significant degree’ on an

unfulfilled or unfulfillable promise[.]” Uselman v. State, 831 N.W.2d 690, 693 (Minn.

App. 2013) (quoting James v. State, 699 N.W.2d 723, 728-29 (Minn. 2005)). The broken

promise must be said “‘to be part of the inducement or consideration’” for the plea

agreement. State v. Spaeth, 552 N.W.2d 187, 194 (Minn. 1996) (quoting Santobello v.

New York, 404 U.S. 257, 262, 92 S. Ct. 495, 499 (1971)).

       We apply principles of contract interpretation to decide the scope of the promise

that was made and whether that promise was broken. Id.; see also State v. Brown, 606


                                             5
N.W.2d 670, 674 (Minn. 2000) (“In determining whether a plea agreement was violated,

courts look to what the parties to the plea bargain reasonably understood to be the terms of

the agreement.” (quotations omitted)). But “[b]ecause of the constitutional implications

involved in criminal proceedings, courts frequently temper contract principles with

safeguards to insure the defendant [receives] what is reasonably due in the circumstances.”

Spaeth, 552 N.W.2d at 194 (quotation omitted). Thus, “in close cases, plea agreements

should be construed to favor defendants.” In re Ashman, 608 N.W.2d 853, 858 (Minn.

2000).

         We first determine whether the state promised Armstrong that he would not be

sentenced until after the North Dakota case was resolved. According to the hearing

transcript, the North Dakota case was initially discussed at the beginning of the plea hearing

when Armstrong’s attorney mentioned the procedure for his client serving time in North

Dakota as being “discussed in chambers.” After that, the district court continued to

question Armstrong about the cases pending against him in Minnesota and North Dakota.

Armstrong confirmed for the district court that the proposal was to not accept his plea on

the day of the plea hearing and then sentence him after the other courts sentenced him. The

district court informed Armstrong that his sentence would run concurrent to any sentence

he received in North Dakota. It then deferred acceptance of the plea and told him to keep

his attorney informed of “when everything is done in North Dakota.”

         The parties did not discuss on the record whether Armstrong could resolve the other

cases outside of the state’s custody. Nor did the parties state that the plea agreement

depended upon Armstrong pleading guilty in North Dakota. These caveats, although


                                              6
certainly plausible requirements of the guilty-plea agreement, were never placed on the

record. Armstrong simply agreed to be sentenced after the two other matters were resolved,

which gave him an anticipated benefit of receiving a sentence in Wilkin County that would

run concurrently with time served in North Dakota on a North Dakota sentence, a benefit

that he was otherwise not entitled to receive. See State v. Jennings, 448 N.W.2d 374, 375

(Minn. 1989) (“It is the second sentencing court which specifies whether the sentences run

concurrently or consecutively.”).

       The terms of the agreement in the plea petition and in the plea-hearing record are

clear and unambiguous about the timing of sentencing, and therefore we need not go

beyond them to imply any additional terms or intent. See Seagate Tech, LLC v. W. Digital

Corp., 854 N.W.2d 750, 761 (Minn. 2014) (discussing this principle as one of contract

law). Thus, we conclude that the parties’ agreement was to sentence Armstrong in Wilkin

County after his other cases were resolved.

       Moreover, even if we concluded that the plea agreement is ambiguous, we must

resolve any such ambiguities in favor of the defendant. See Ashman, 608 N.W.2d at 858.

Accordingly, we believe it inappropriate to infer, where the record is completely silent on

these issues, that Armstrong promised to plead guilty in North Dakota and to remain in

custody until that case was concluded.

       We next decide whether the state’s promise induced Armstrong to accept the plea

agreement. The timing of sentencing and its concurrent nature were the only terms that

were added during the plea hearing to the terms in the plea petition. And the timing of

sentencing was mentioned several times during the plea hearing. During sentencing,


                                              7
Armstrong contended that the timing was the only reason that he agreed to the terms. He

wanted to serve time in North Dakota instead of Minnesota; if his Minnesota sentence was

executed before he resolved the North Dakota case, however, he would not receive his

bargained-for benefit of serving a concurrent sentence in North Dakota. On this record,

we conclude that the promise to delay sentencing until after the North Dakota case was

concluded induced Armstrong into taking the plea agreement.

      Finally, we decide if the promise was upheld. The promise was broken when the

district court sentenced Armstrong before the resolution of the North Dakota case. We

therefore conclude that Armstrong’s guilty plea was involuntary and withdrawal of the

guilty plea is necessary to correct a manifest injustice. We reverse the conviction and

remand for withdrawal of the guilty plea.

      Reversed and remanded.




                                            8